Citation Nr: 0000261	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  95-21 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for the residuals of 
recurrent pneumonia to include a respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1970 to May 
1978.  He also served with the Army National Guard from 
September 1987 to April 1994.  This appeal arises from a 
December 1994 rating decision of the Columbia, South 
Carolina, regional office (RO) which denied service 
connection for a low back disability and the residuals of 
recurrent pneumonia to include a respiratory disorder.

This matter was Remanded by the Board of Veterans' Appeals 
(Board) in May 1997 for the purpose of obtaining additional 
factual and medical evidence, and it has been returned to the 
Board for appellate review.

The Board notes that the veteran's initial appeal included 
the issue of entitlement to a permanent and total disability 
rating for non-service-connected pension purposes.  However, 
by a rating action dated in March 1999, the veteran was 
awarded non-service-connected pension benefits.  As such, the 
issue can no longer be the subject of appellate review.


FINDINGS OF FACT

1.  The veteran has been variously diagnosed as having 
degenerative disc disease of the lumbar spine, spinal 
stenosis, and recurrent disc herniation.

2.  There is no competent medical evidence linking the 
veteran's current low back disorder with his active military 
service or active duty for training (ACDUTRA).

3.  The veteran's claim for service connection for a low back 
disorder is not plausible.

4.  The veteran received treatment for pneumonia and upper 
respiratory infections during his active military service.

5.  There is no current medical evidence demonstrating that 
the veteran has been diagnosed as having a respiratory 
disorder.

6.  The veteran's claim for service connection for the 
residuals of recurrent pneumonia to include a respiratory 
disorder is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection the 
residuals of recurrent pneumonia to include a respiratory 
disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination indicated that his lungs 
were normal.  While he gave a history of back pain, his spine 
was also found to be normal.  In February 1971, the veteran 
was seen for complaints a chronic cough and left-sided chest 
pain.  He stated he recently had pneumonia.  He reported 
smoking a pack of cigarettes a day.  His chest was clear.  A 
chest x-ray showed that the lungs were clear, and that the 
lumbosacral spine was within normal limits.  The impression 
was upper respiratory infection aggravated by cigarette 
smoking.  He was advised to stop smoking.


The veteran was evaluated for complaints of low back pain in 
February 1971.  He denied any acute injury.  He had a full 
range of motion.  There was no lumbosacral spine tenderness.  
Straight leg raises were negative bilaterally.  The 
impression was lumbosacral strain.

The veteran was afforded a physical examination in March 
1971.  He complained of shortness of breath, chest pressure, 
and a chronic cough.  He said these symptoms were secondary 
to a recurrent upper respiratory infection.  He also reported 
having a "lifelong" history of back pain.  He stated he 
would experience low back pain with work.  However, despite 
the foregoing, the veteran's lungs and spine were found to be 
normal.  A chest x-ray taken in April 1971 was somewhat 
equivocal but did suggest a small zone of pneumonia in the 
posterior base of the right lung.

In May 1971, the veteran was seen for complaints of low back 
pain.  He reported injuring his back in April 1970 while 
lifting a heavy object.  He said he had recently tried to 
lift an automobile engine and had re-injured his back.  There 
was no tenderness along the spine.  He had muscle spasm in 
the left lower back.  The impression was back sprain.  
Thereafter, an x-ray showed an anomaly of segmentation 
involving the lumbar spine.  There was a partial 
sacralization of the 5th lumbar segment on the left.  The 5th 
interspace was narrow.  The other vertebral bodies and 
interspaces were well maintained throughout.  The impression 
was partial sacralization of the 5th lumbar interspace.

A January 1972 consultation report indicated that the veteran 
was evaluated due to his history of being hospitalized on six 
occasions for pneumonia and/or an upper respiratory 
infection.  A recent chest film was reported to be "OK."  
The veteran's chest was clear to percussion and auscultation.  
His complete blood count was normal.  The impression was 
normal respiratory system.  An October 1973 treatment note 
indicated that the veteran complained of right chest pain 
since June of that year.  He said he had had a productive 
cough for the past month.  He reported smoking one-and-a-half 
packs of cigarettes a day.  His chest was clear to percussion 
and auscultation.  No rales could be heard.

In January 1975, the veteran was involved in a motor vehicle 
accident that resulted in him being pinned between two 
vehicles.  The accident caused compression of the right 
buttock, lumbar area, and right groin.  While there was no 
immediate effect, the veteran was seen a couple of hours 
later for complaints of lumbar pain.  There was tenderness 
over the sacrum.  X-rays showed no fracture of the lumbar 
spine or pelvis.  The impression was soft tissue compression.

On a Report of Medical Examination pending a Chapter 13 
discharge, the veteran's lungs and spine were noted to be 
normal.  His chest x-ray was normal.

In July 1994, the veteran filed a claim for service 
connection for the residuals of a low back disorder and the 
residuals of pneumonia.  He stated he had been treated for 
pneumonia on several occasions during his military service.  
He said he continued to suffer from pain and discomfort in 
his left lung.  He also complained of shortness of breath and 
a productive cough.  With regard to his low back, the veteran 
recalled being pinned between a fuel tanker and a five-ton 
tractor.  He said great pressure was placed across his pelvic 
area and low back.  He stated that he was pinned in this 
position for several seconds.  Although he did not sustain a 
fracture of the vertebral bodies, the veteran maintained that 
he continued to suffer from low back pain throughout the 
remainder of his military service.  He reported that this 
pain had progressively worsened until he eventually underwent 
low back surgery in October 1992.

In support of his claim, the veteran submitted medical 
records from C.W. Bounds, M.D., and D.R. Johnson, II, M.D., 
dated from May 1992 to December 1993.  An April 1992 report 
Dr. Bounds indicated that the veteran was being treated for 
degenerative disc disease of the lumbar spine with small 
central disc protrusion at L4-5 accompanied by spinal 
stenosis at L4-5, which was multifactorial.  Dr. Bounds 
stated that this meant there was a "congenital" narrowing 
of the neural canal with hypertrophy of the ligamentum flavum 
with the disc protrusion.  The veteran underwent a L4-5 
laminectomy and diskectomy and a posterior lumbar interbody 
fusion in October 1992.  

Copies of the veteran's service medical records from the Army 
National Guard were associated with the claims folder.  His 
enlistment examination indicated that his lungs, spine, and 
chest x-ray were normal.  He denied any history of recurrent 
back pain, shortness of breath, a chronic cough, or chest 
pressure.  In June 1988, the veteran was seen for complaints 
of low back pain.  He said he was being seen by a civilian 
doctor, and that he needed a physical profile that said he 
could not lift anything heavy.  An August 1991 examination 
report showed that the veteran's spine and lungs were normal.  
However, he did complain of recurrent back pain.  Copies of 
the above referenced medical records from Dr. Johnson were 
incorporated with the service medical records.  Based on his 
continued back problems and eventual back surgery, the 
veteran was found to be unqualified for further service.

Additional medical records from Dr. Bounds dated from August 
1991 to April 1993 show that the veteran was seen primarily 
for complaints of low back pain.  A report of an August 1991 
chest x-ray indicated that the veteran's chest was normal for 
his age.  An April 1993 treatment note from Dr. Johnson 
indicated that the veteran had recently settled his workers' 
compensation claim, and that his future expenses would be 
paid out of his own pocket.

In November 1994, the veteran was afforded a VA general 
medical examination.  He said he had been experiencing back 
pain since being involved in an inservice accident.  He 
maintained that his October 1992 back surgery was the result 
of his inservice back injury.  He stated that he continued to 
experience constant low back pain.  The veteran also 
indicated that he had had pneumonia on six occasions during 
his military service.  However, he denied having a recurrence 
since 1978.  He reported smoking one pack of cigarettes a 
day.  His chest was clear bilaterally.  The impressions were 
constant low back pain status post surgery and history of 
pneumonia with recurrence.

The veteran was also afforded a VA orthopedic examination in 
November 1994.  He stated that he injured his low back in 
service when he was pinned in the mid-section between two 
trucks.  He said he was diagnosed as having a deep bruise, 
and that there had been no evidence of any fractures.  
However, he maintained that he continued to suffer from low 
back pain throughout the remainder of his military service.  
He stated the pain had grown progressively worse since his 
discharge.  The veteran reported that he underwent a L4-5 
laminectomy diskectomy in October 1992.  He said the surgery 
was paid for by the State Workers' Compensation Board.  
Following a physical examination, the veteran was diagnosed 
as having chronic low back pain without objective evidence of 
radicular symptoms.

By a rating action dated in December 1994, service connection 
for a low back disorder and recurrent pneumonia was denied.  
The RO determined that there was no evidence that established 
that the veteran's current back disability was related to his 
military service or active duty for training (ACDUTRA).  
Similarly, the RO found that the veteran had failed to 
present evidence of a permanent residual of his inservice 
treatment for pneumonia.

In a statement received in December 1994, the veteran argued 
that his November 1994 VA examinations had been inadequate 
for evaluation purposes.  He said the examinations were quick 
and hurried.  He stated that no attention was given to his 
medical history or present complaints.  He further contended 
that the examiners reviewed the medical evidence in a cursory 
manner.  Finally, the veteran reported that he was receiving 
Social Security disability benefits.

In May 1995, the veteran submitted copies of a Report of 
Medical History dated in February 1978.  The report indicated 
the veteran had complained of recurrent back pain, shortness 
of breath, and chest pain.  He was also noted to have been 
treated for pneumonia in 1970.

Treatment records from Carolina Spinal Institute dated from 
February 1992 to June 1995 reflect the veteran's ongoing 
treatment for low back pain.  Significantly, a February 1992 
report indicated that the veteran was evaluated for 
complaints of low back pain with some paresthesia into the 
proximal posterior left thigh.  The veteran indicated that 
the pain had started in March 1988.  Although he was unsure 
of the exact date, he stated the pain started while he was 
lifting at the work place.  He said his back pain had grown 
progressively worse since that time.  Similar allegations 
were raised in an October 1992 report.

A February 1995 treatment report shows that the veteran was 
seen for increased low back pain.  He had not been seen since 
July 1993.  In June 1995, the veteran reported that his 
current back problem stemmed from a January 1995 incident 
when he was being escorted in a police vehicle.  He stated he 
was in a car that was being driven at a high rate of speed.  
He said he was unable to brace himself adequately for the 
stops and turns of the car.  He maintained he was "lunged 
forward" and "suddenly and violently sideways."  The 
examining physician opined that this incident could have 
aggravated the veteran's recurrent disc herniation.  Again, 
there were no findings pertaining to his military service.

Service connection for a low back disorder and recurrent 
pneumonia was denied in July 1995.  The RO held there was no 
evidence relating any current disability of the back or lungs 
to the veteran's military service.  A supplemental statement 
of the case was promulgated that same month.

The matter was Remanded by the Board in May 1997.  In light 
of the veteran's argument pertaining to the inadequacy of his 
November 1994 examinations and because his inservice history 
of back problems and pneumonia was well documented, the RO 
was asked to afford the veteran a VA pulmonary examination 
and another VA orthopedic examination.  The Board requested 
that the pulmonary examiner determine the nature and severity 
of any respiratory disability suffered by the veteran and 
state the medical probability that any existing disability 
was related to the episodes of pneumonia or upper respiratory 
infection that were documented in service.  Similarly, the 
orthopedic examiner was asked to express an opinion as to the 
medical probability that the veteran's current low back 
disorder was etiologically related to his military service or 
any incident that occurred at that time.  The Board also 
asked the RO to contact the Social Security Administration 
(SSA) and request a copy of the records pertinent to the 
veteran's claim for disability benefits.

In a letter dated in May 1997, the RO invited the veteran to 
furnish the names of all VA and non-VA health care providers 
who had treated him for his back condition and/or pulmonary 
condition.  The veteran responded in June 1997.  He outlined 
his inservice treatment for low back pain, pneumonia, and 
upper respiratory infections.  He also indicated that he was 
currently receiving treatment through the Moncks Corner 
Medical Center.  He made no other reference to post-service 
medical treatment.

Medical records from St. Francis Xavier Hospital and the 
Carolina Spinal Institute dated from February 1992 to April 
1995 were associated with the claims folder.  Those records 
reflect the veteran's treatment for low back pain including 
his October 1992 surgery.  The records were mostly duplicates 
of the records that were previously considered.  A chest x-
ray taken in October 1992 was reported to have shown "very 
minor scarring-type density in the lung bases," but no 
active infiltrates.

In July 1997, the Moncks Corner Medical Center reported that 
it did not hold any records pertaining to the veteran.

The veteran was afforded a VA general medical examination in 
June 1997.  He complained that he was unable to walk more 
than a quarter of a mile without experiencing shortness of 
breath.  He also complained of a productive cough.  He said 
he had been suffering from recurrent back pain since his 
military service.  He reported that the onset of his back 
problem occurred in 1971 when he attempted to lift an engine.  
He said his back snapped.  The veteran also stated that he 
had injured his back in 1975 when he was crushed between two 
trucks.  The examiner noted that the veteran's service 
medical records appeared to document the 1971 and 1975 
injuries.  The examiner also indicated there were several 
findings pertaining to the veteran's inservice treatment for 
pneumonia and/or upper respiratory infections.  On 
examination, the veteran's respirations were regular.  His 
chest was clear to auscultation bilaterally.  There was no 
costovertebral angle tenderness.  The assessment was chronic 
low back pain and dyspnea and shortness of breath.  The 
examiner stated that the veteran's pulmonary examination was 
objectively normal.  A pulmonary function test and chest x-
ray was recommended.

A report of a June 1997 chest x-ray indicated that there was 
no evidence of air space consolidation to suggest pneumonia.  
The costophrenic angles were both clear.  The impression was 
"no evidence of acute pulmonary process."

In July 1997, the veteran was afforded a VA orthopedic 
examination.  His inservice history of back injuries was 
discussed.  He stated that he had had multiple injuries 
occurring with heavy lifting throughout his lower back.  He 
indicated that one of those injuries occurred in 1985 when he 
was working in a civilian job.  The examiner also noted that 
the veteran suffered a back injury in 1995 while in the back 
of a police car.  Following a physical examination, the 
veteran was diagnosed as having low back pain with left leg 
radicular symptoms, likely nerve compression.  The examiner 
stated that the veteran had a clear history of a previous L4-
L5 disc herniation that resulted in the removal of the disc 
and fusion.  It was possible that some disc could have 
remained and later became re-herniated.  In this regard, the 
examiner indicated that the veteran's experience in the 
police car could have been the "mechanism" that caused the 
re-herniation.

A March 1994 decision from the SSA Office of Hearings and 
Appeals was associated with the claims folder.  The 
Administrative Law Judge (ALJ) determined the veteran's low 
back disorder was considered severe, and that he had been 
rendered disabled due to the same.  The ALJ indicated that 
the veteran's work experience from 1979 to 1991 required 
frequent and heavy lifting.  The veteran was noted to have 
testified that he had injured his back in 1991.  There were 
no findings pertaining to the veteran's military service.  

The veteran's applications for SSA benefits and the medical 
records considered therewith were also forwarded by the SSA.  
The medical records dated from February 1992 to February 1999 
consisted of treatment reports from the Carolina Spinal 
Institute, M. McNally, M.D., the Roper Berkley Medical 
Center, Dr. Bounds, and the Charleston VA Medical Center.  
While there were references to the veteran's military service 
and his inservice back injury, there were no clinical 
findings that related his current back disorder to his 
military service.  There was also no evidence pertaining to a 
respiratory disorder.

By a rating action dated in March 1999, service connection 
for a low back disorder and a respiratory disorder was 
denied.  The RO determined that no causal link had been 
established between the veteran's current low back disorder 
and any event that occurred during his active military 
service.  Similarly, the RO held that the veteran had failed 
to submit any evidence that he suffered from a respiratory 
condition as a result of his inservice recurrent pneumonia.  
A supplemental statement of the case was mailed to the 
veteran that same month.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Where a veteran served 
90 days or more during a period of war, and arthritis becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Active military service is defined, in part, as active duty 
and any period of ACDUTRA during which the individual was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 
1991).  Neither the presumption of soundness on entrance into 
service, nor the presumption of service incurrence for 
arthritis manifest to a compensable degree within the year 
after service, applies when service was ACDUTRA.  Paulson v. 
Brown, 7 Vet. App. 466 (1995).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 
3 Vet. App. 261, 262-263 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  When the question involved does not 
lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id.  At 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the U.S. Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 
38 C.F.R. § 3.303(b) if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

A.  Low Back Disorder

Here, there is no medical evidence to establish a causal link 
between the veteran's current low back disorder and military 
service.  The veteran has not offered any medical opinion 
that attributes his diagnosed degenerative disc disease and 
disc herniation of the lumbar spine to his military service.  
The veteran's opinion that there is an etiological 
relationship between his inservice low back injuries and his 
current diagnosis of degenerative disc disease and/or 
recurrent disc herniation does not meet this standard.  
Questions of medical diagnosis or causation require the 
expertise of a medical professional.  See Espiritu.  There is 
no evidence that the veteran has the medical background 
sufficient to render such an opinion.

The Board acknowledges that the veteran received inservice 
treatment for low back pain on several occasions, and that 
there was also radiologic evidence showing a partal 
sacralization of the 5th lumbar vertebra.  He was not 
diagnosed as having degenerative disc disease or recurrent 
disc herniation but rather lumbosacral strain and soft tissue 
compression.  In sum, the presence of chronic degenerative 
disc disease of the lumbosacral spine during active service 
is not shown.

There are findings of complaints of low back pain while the 
veteran served with the Army National Guard.  However, there 
is no evidence showing the incurrence of a back injury during 
any period of ACDURA.  The veteran does not contend 
otherwise.

Despite the foregoing, as previously referenced, a claimant 
may still obtain the benefit of § 3.303(b) by providing 
evidence of continuity of symptomatology.  Evidence of 
continuity is determined by symptoms not treatment.  However, 
in determining the merits of a claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Equally important, since a lay person is not 
competent to render an opinion pertaining to the diagnosis of 
arthritis, medical evidence is required to demonstrate a 
relationship between the veteran's diagnosed arthritis of the 
lumbosacral spine and any symptoms post-service.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Layno v. Brown, 6 
Vet. App. 465 (1994).  No such medical evidence has been 
submitted in this case.  Based on the above, the Board 
concludes that the veteran has not submitted a well-grounded 
claim, and his claim for service connection for a low back 
disorder must be denied.

B.  Residuals of Pneumonia

In the instant case, what is lacking under the Caluza/Savage 
tests is medical evidence that the veteran currently suffers 
from a respiratory disorder and/or the residuals of his 
inservice pneumonia episodes.  As was noted above, the 
veteran has submitted no medical evidence that he currently 
has a disability of the respiratory system.  His opinion, 
standing alone, is insufficient to establish the presence of 
a current chronic disability related to the pneumonia 
episodes and upper respiratory infections he suffered from 
during his military service.  There is no evidence that he is 
a medical professional.  Therefore, he lacks the expertise to 
render a medical opinion regarding the cause of the alleged 
pulmonary problems.  See Espiritu v. Derwinski.  

The Court has held, in Brammer v. Derwinski, 3 Vet. App. 223 
(1992), that in the absence of proof of a present disability, 
there can be no valid claim for service connection.  An 
appellant's belief that he or she is entitled to some sort of 
benefit simply because he or she had a disease, injury or 
exposure while on active service is mistaken, as Congress 
specifically limited entitlement to service connection to 
cases where there is resulting disability.  Accordingly, the 
veteran's claim of service connection for the residuals of 
recurrent pneumonia to include a respiratory disorder must be 
denied.  Should the veteran obtain medical evidence that he 
has a respiratory disability, such evidence may be a basis 
for reopening his claim.

The Board notes that the veteran's June and July 1997 VA 
examinations failed to completely address the questions set 
forth by the Board in its May 1997 Remand.  However, the 
Board also observes that it erred by requesting those VA 
examinations.  Absent the submission and establishment of a 
well-grounded claim, the Court held the Secretary cannot 
undertake to assist the veteran in developing facts pertinent 
to his or her claim.  Morton v. West, 12 Vet. App. 477 
(1999); See also Epps v. Gober, 126 F. 3d. 1464 (Fed. Cir 
1997).  The Board therefore finds Remanding this matter for 
additional VA examinations would be improper.


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for the residuals of 
recurrent pneumonia to include a respiratory disorder is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

